DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is in response to the Applicant's reply filed July 28, 2021 to the office action mailed on April 29, 2021.
 Response to Arguments.
The arguments against the claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph is persuasive due to amendments made to the claims. The rejection is herewith withdrawn.
The arguments against the claims 1-3, 5-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki et al. (US20120149664 A1), in view of Perricone (EP1581172 A2) and Cohen et al. (US 6165997 A) is persuasive in part due to amendments made to the claims. Mainly, Applicant argues Yamasaki WO reference requires a hydrophobic solvent to form micelles in order to achieve the desired skin permeability and high initial permeability. See “Means for Solving the Problem” and “Effect of the Invention” of Yamasaki WO.  See modified rejection below addressing the amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-15, 17, 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki1 et al. (WO2011024354 - English: US 8,568,746 ) in view of  Yamasaki2 et al. (WO2011111384), Perricone (EP1581172 A2) and Klose et al. (US 20040013620 A1). 
Yamasaki1 et al. teaches a transdermal composition, which uses high purity phosphatidylcholine that is most Susceptible to oxidation and the like, and which exhibits high stability and high migration into the skin. Specifically, a transdermal composition having good stability and migration into the skin is able to be obtained by preparing a transdermal composition (a colloidal dispersion liquid of phosphatidylcholine) that contains high-purity phosphatidylcholine, carnitine, a polyhydric alcohol and water. Since the transdermal composition does not contain an 
While the reference teaches therapeutic agents, it does not teach a six-membered ring skeleton and a nitrogen-containing group in a structure of the 

Yamasaki2et al. teaches a transdermal colloidal solution comprising ropinirole and pramipexole, propylene glycol, a lipid product containing a phospholipid such as phosphatidylcholine. Lecithin is further classified according to what is used as a raw material, and one made from egg yolk is called "egg yolk lecithin" and one made from soybean is called "soy lecithin".  

Perricone teaches a phosphatidylcholine derivative comprising about 0.1 to about 10%, more narrowly from about 1% to about 3%, by weight alkanolamine such as triethanolamine, Emulsifiers, typically present in amounts from about 1% to about 10% by weight of the composition, include, but are not limited to, stearic acid, cetyl alcohol, stearyl alcohol, steareth 2, steareth 20, acrylates/Cio-30 alkyl acrylate crosspolymers, and mixtures thereof.
Klose et al. is solely used to show a topical amantadine formulation.   
It would have been obvious to one of ordinary skill in the art at the time of filing, to incorporate a six-membered ring skeleton and a nitrogen-containing group in a structure of the medicament, triethanolamine and a higher alcohol. The motivation comes from the teaching that the formulation can contain an therapeutic agents, alkanolamine is an active ingredient in treating the skin and stearyl alcohols act as emulsifiers in topical formulations. Therefore, a skilled artisan would have had In re Alter, 105 USP 233. One having ordinary skill in the art would have been motivated to do this to obtain the desired solubility. The determination of the optimum dosage to employ would have been a matter well within the purview of the skilled artisan.
Conclusion
No claims allowed.
The arguments are not persuasive and the rejection is made FINAL.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008. The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Shibuya, can be reached on (571) 272-0608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/LAYLA SOROUSH/Primary Examiner, Art Unit 1627